OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response: 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-03907 The Empire Builder Tax Free Bond Fund (Exact name of registrant as specified in charter) 546 Fifth Avenue, 7th FloorNew York, New York (Address of principal executive offices) (Zip code) John F. Splain, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450Cincinnati, Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 953-7800 Date of fiscal year end:February 28, 2011 Date of reporting period:May 31, 2010 Form N-Q is to be used by management investment companies other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) MUNICIPAL SECURITIES-95.5% Credit Ratings * Par Value Value New York City and New York City Agencies - 7.9% New York City, General Obligation, Series E-1 6.25%, due 10/15/2028, Continuously Callable 10/15/2018 @ 100 Aa2/AA $ $ New York City, General Obligation, Series F-1 3.00%, due 11/15/2010, Non-Callable Aa2/AA New York City, Health & Hospitals Corp., Health System Revenue, Series A 5.50%, due 02/15/2018, Continuously Callable 02/15/2012 @ 100 (AGM) Aa3/AAA New York City, Housing Development Corp., Multifamily Housing Revenue, Series M 4.40%, due 05/01/2014, Non-Callable Aa2/AA 4.45%, due 11/01/2014, Non-Callable Aa2/AA 4.60%, due 05/01/2015, Non-Callable Aa2/AA 4.65%, due 11/01/2015, Non-Callable Aa2/AA 6.75%, due 11/01/2033, Continuously Callable 11/01/2018 @ 100 Aa2/AA Total New York City and New York City Agencies New York State Agencies - 57.2% New York State Dormitory Authority - 50.0% Municipal Health Facilities 5.00%, due 01/15/2018, Non-Callable A1/AA- New York & Presbyterian Hospital (The), Series A 5.25%, due 08/15/2010, Non-Callable (AGM FHA) Aa3/AAA New York Medical College 5.25%, due 07/01/2013, Continuously Callable 07/01/2010 @ 100 (NATL-RE) Baa1/A New York State Mortgage Agency, Homeowner Mortgage Revenue, Series 158 6.60%, due 10/01/2038, Continuously Callable 10/01/2018 @ 100 Aa1/NR New York University, Series 2 5.50%, due 07/01/2018, Continuously Callable 07/01/2011 @ 100 (AMBAC) Aa3/AA- Non State Supported Debt, Hospital Special Surgery 6.00%, due 08/15/2038, Callable 08/15/2019 @ 100 (FHA) NR/AAA Non State Supported Debt, Ithaca College 3.00%, due 07/01/2010, Non-Callable A2/NR 5.00%, due 07/01/2011, Non-Callable A2/NR Non State Supported Debt, Mount Sinai Hospital,Series A 5.00%, due 07/01/2012, Non-Callable A2/A- Non State Supported Debt, NYSARC, Inc., Series A 3.00%, due 07/01/2010, Non-Callable NR/A THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL SECURITIES-95.5% (Continued) Credit Ratings * Par Value Value New York State Agencies - 57.2% (Continued) New York State Dormitory Authority - 50.0% (Continued) Non State Supported Debt, United Health Services Hospitals, Inc. 3.00%, due 08/01/2010, Non-Callable (FHA) NR/AAA $ $ 3.00%, due 08/01/2011, Non-Callable (FHA) NR/AAA 3.00%, due 08/01/2012, Non-Callable (FHA) NR/AAA Rochester Institute of Technology, Series A 5.25%, due 07/01/2016, Continuously Callable 07/01/2012 @ 100 (AMBAC) A1/NR 5.25%, due 07/01/2017, Continuously Callable 07/01/2012 @ 100 (AMBAC) A1/NR School Districts Financing Program, Series B 2.00%, due 10/01/2010, Non-Callable (State Aid Withholding) A2/A+ School Districts Financing Program, Series D 5.25%, due 10/01/2023, Continuously Callable 10/01/2012 @ 100 (NATL-RE State Aid Withholding) A2/A+ Special Acts School Districts Program 6.00%, due 07/01/2019, Continuously Callable 07/01/2010 @ 100 (NATL-RE) Baa1/A St. Lawrence - Lewis BOCES 4.00%, due 08/15/2018, Continuously Callable 08/15/2017 @ 100 (AGM) Aa3/AAA 4.125%, due 08/15/2020, Continuously Callable 08/15/2017 @ 100 (AGM) Aa3/AAA 4.25%, due 08/15/2021, Continuously Callable 08/15/2017 @ 100 (AGM) Aa3/AAA State Supported Debt, City University Construction 5th Generation Resolution, Series E 6.125%, due 01/01/2031, Continuously Callable 01/01/2019 @ 100 NR/AA- State Supported Debt, Department of Education,Series A 5.00%, due 07/01/2018, Continuously Callable 07/01/2016 @ 100 NR/AA- State Supported Debt, Mental Health Services Facilities Improvement, Series A 5.00%, due 02/15/2019, Continuously Callable 02/15/2015 @ 100 (AMBAC) NR/AA- State Supported Debt, Mental Health Services Facilities Improvement, Series F 6.25%, due 02/15/2031, Continuously Callable 08/15/2018 @ 100 NR/AA- University of Rochester, Series A1 5.00%, due 07/01/2019, Continuously Callable 01/01/2017 @ 100 Aa3/A+ THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL SECURITIES-95.5% (Continued) Credit Ratings * Par Value Value New York State Agencies - 57.2% (Continued) New York State Dormitory Authority - 50.0% (Continued) Upstate Community Colleges, Series A 6.00%, due 07/01/2019, Continuously Callable 07/01/2012 @ 101 (AGM) Aa3/AAA $ $ 6.00%, due 07/01/2020, Continuously Callable 07/01/2012 @ 101 (AGM) Aa3/AAA Upstate Community Colleges, Series B 5.25%, due 07/01/2015, Continuously Callable 07/01/2014 @ 100 (NATL-RE FGIC TCRS) Aa3/NR Total New York State Dormitory Authority Other New York State Agencies - 7.2% New York State Environmental Facilities Corp., State Water Pollution Control Revenue, Revolving Fund, Pooled Loan 5.90%, due 01/15/2018, Continuously Callable 04/05/2010 @ 100 (POL CTL-SRF) Aaa/AAA New York State Housing Finance Agency Revenue, Series A 2.70%, due 05/01/2012, Non-Callable Aa2/NR New York State Municipal Board Book Agency,Sub Series B1 3.00%, due 04/15/2011, Non-Callable NR/A New York State Urban Development Corp., Empire State Development, University Facilities Grants, Series D 5.00%, due 01/01/2015, Non-Callable NR/AA- Total Other New York State Agencies Total New York State Agencies Other New York State Bonds - 25.0% Albany Housing Authority, Limited Obligation 6.25%, due 10/01/2012, Continuously Callable 10/01/2010 @ 100 Aa3/NR Corning, City School District, General Obligation 5.00%, due 06/15/2012, Non-Callable (AGM State Aid Withholding) Aa3/NR 5.00%, due 06/15/2013, Continuously Callable 06/15/2012 @ 100 (AGM State Aid Withholding) Aa3/NR 5.00%, due 06/15/2014, Continuously Callable 06/15/2012 @ 100 (AGM State Aid Withholding) Aa3/NR Erie County, IDA School Facility, City School District Buffalo Project, Series A 5.75%, due 05/01/2025, Continuously Callable 05/01/2017 @ 100 (AGM) Aa3/AAA THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL SECURITIES-95.5% (Continued) Credit Ratings * Par Value Value Other New York State Bonds - 25.0% (Continued) Fayetteville Manlius, Central School District, General Obligation 5.00%, due 06/15/2016, Callable 06/15/2012 @ 101 (NATL-RE FGIC State Aid Withholding)) Aa3/NR $ $ Hempstead Town, General Obligation, Series A 3.00%, due 08/15/2010, Non-Callable Aaa/AAA Hempstead Town, Local Development Corp. Revenue, Adelphi University, Series A 5.00%, due 02/01/2011, Non-Callable NR/A Ilion, Central School District, General Obligation,Series B 5.50%, due 06/15/2015, Callable 06/15/2012 @ 101 (NATL-RE FGIC State Aid Withholding) A1/NR 5.50%, due 06/15/2016, Callable 06/15/2012 @ 101 (NATL-RE FGIC State Aid Withholding) A1/NR Long Island Power Authority, Electric System Revenue, Series A 6.00%, due 05/01/2033, Continuously Callable 05/01/2019 @ 100 A3/A- Metropolitan Transportation Authority Revenue,Series 2008C 6.50%, due 11/15/2028, Continuously Callable 11/15/2018 @ 100 A2/A Monroe County, General Obligation, Series A 2.00%, due 06/01/2010, Non-Callable (Assured GTY) Aa3/AAA Monroe County, General Obligation, Series B 5.00%, due 03/01/2012, Non-Callable (Assured GTY) Aa3/AAA Mount Sinai, Union Free School District, General Obligation 6.20%, due 02/15/2012, Non-Callable (AMBAC State Aid Withholding) Aa3/NR Oneida County, IDA Civic Facilities, Mohawk Valley Network, St. Luke's Memorial Hospital, Series B 5.00%, due 01/01/2013, Continuously Callable 04/05/2010 @ 100 (AGM) Aa3/AAA Oyster Bay, General Obligation 5.00%, due 03/15/2011, Non-Callable (AGM) Aa2/NR Southern Cayuga, Central School District, General Obligation 5.00%, due 05/15/2014, Callable 05/15/2012 @ 100 (AGM State Aid Withholding) Aa3/NR Total Other New York State Bonds THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) MUNICIPAL SECURITIES-95.5% (Continued) Credit Ratings * Par Value Value Other Municipal Bonds - 5.4% Puerto Rico Electric Power Authority Power, Revenue 2.00%, due 07/01/2011, Non-Callable A3/BBB+ $ $ Total Municipal Securities(Cost$77,966,232) $ MONEY MARKET INVESTMENT - 4.7% Shares Value Dreyfus New York Municipal Cash Management Fund, 0.14%(a) (Cost $4,000,000) $ Total Investments at Value - 100.2% (Cost $81,966,232) $ Liabilities in Excess of Other Assets-(0.2%) ) Net Assets - 100.0% $ (a) Variable rate security.The rate shown is the 7-day effective yield as of May 31, 2010. AGM Insured as to principal and interest by Assured Guaranty Municipal Corporations.Formerly FSA. AMBAC Insured as to principal and interest by the American Municipal Bond Insurance Corp. BOCES Board of Cooperative Educational Services FGIC Insured as to principal and interest by the Financial Guaranty Insurance Co. FHA Insured as to principal and interest by the Federal Housing Administration. GTY Guaranty IDA Industrial Development Agency NATL-RE Reinsured as to principal and interest by the National Public Finance Guarantee Corporation. POL CTL-SRF Insured as to principal and interest by the Pollution Control State Revenue Fund. TCRS Transferable Custodial Receipts * Credit Ratings given by Moody's Investors Service, Inc. and Standard & Poor's Corp. (Unaudited): Moody's Aaa Issuers or issues rated 'Aaa' demonstrate the strongest creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Aa Issuers or issues rated 'Aa' demonstrate very strong creditworthiness relative to other U.S. municpal or tax-exempt issuers or issues. A Issuers or issues rated 'A' demonstrate above-average creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. Baa Issuers or issues rated 'Baa' demonstrate moderate creditworthiness relative to other U.S. municipal or tax-exempt issuers or issues. NR Not Rated.In the opinion of the Investment Advisor, instrument judged to be of comparable investment quality to rated securities which may be purchased by the Fund. For items possessing the strongest investment attributes of their category, Moody's gives that letter rating followed by a number. THE EMPIRE BUILDER TAX FREE BOND FUND SCHEDULE OF INVESTMENTS (Continued) *Credit Ratings given by Moody's Investors Service, Inc. and Standard & Poor's Corp. (Unaudited) (Continued): Standard and Poor's AAA An obligation rated 'AAA' has the highest rating assigned by Standard & Poor's.The obligor's capacity to meet its financial commitment on the obligation is extremely strong. AA An obligation rated 'AA' differs from the highest-rated obligations only to a small degree.The obligor's capacity to meet its financial commitment on the obligation is very strong. A An obligation rated 'A' is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher-rated categories.However, the obligor's capacity to meet financial commitment on the obligation is still strong. BBB An obligation rated 'BBB' is more subject to adverse economic conditions.The obligor's capacity to meet its financial commitment on the obligation is adequate. NR Not Rated.In the opinion of the Investment Advisor, instrument judged to be of comparable investment quality to rated securities which may be purchased by the Fund. Standard & Poor's ratings may be modified by the addition of a plus or minus sign to show relative standing within the major rating categories. Summary of Portfolio Holdings: The Empire Builder Tax Free Bond Fund Percent of Net Assets New York State Agencies 57.2% Other New York State Bonds 25.0% New York City and New York City Agencies 7.9% Other Municipal Bonds 5.4% Money Market Investment 4.7% 100.2% See accompanying notes to Schedules of Investments. THE EMPIRE BUILDER TAX FREE BOND FUND NOTES TO SCHEDULE OF INVESTMENTS May 31, 2010 (Unaudited) 1. Securities Valuation The Empire Builder Tax Free Bond Fund’s (the “Fund”) tax-exempt securities are valued using prices provided by an independent pricing service approved by the Fund’s Board of Trustees (the “Board”).The independent pricing service uses information with respect to transactions in bonds, quotations from bond dealers, market transactions in comparable securities and various relationships between securities in determining these prices.The methods used by the independent pricing service and the quality of valuations so established are reviewed by Glickenhaus & Co. (the “Investment Advisor”), under the general supervision of the Board. Securities for which quotations are not readily available are stated at fair value using procedures approved by the Board.Short-term debt securities having remaining maturities of sixty days or less are stated at amortized cost, which approximates market value.Investments in investment companies are reported at their respective net asset values as reported by those companies. Accounting principles generally accepted in the United States establish a single authoritative definition of fair value, set out a framework for measuring fair value and require additional disclosures about fair value. Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs Level 3 – significant unobservable inputs The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. The following is a summary of the inputs used to value the Fund’s investments as of May 31, 2010: Level 1 Level 2 Level 3 Total Municipal Securities $
